Appeal by the employer and its insurance carrier from an award made under the Workmen’s Compensation Law to claimant for disability suffered as the result of an occupational disease. Claimant was employed as a spray painter and striper. He became disabled by reason of a lung condition described as chronic bronchitis with pulmonary fibrosis. There was substantial medical testimony to sustain the finding that this condition was a direct result of his occupation. It appears from the record that claimant was paid some compensation for a period during which he was paid his full salary. Appellants did not file a claim for reimbursement but nevertheless, since the ease has been continued on a referee’s calendar, this matter can be corrected by the board when the case comes up again. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.